Citation Nr: 0703868	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  03-33 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
histoplasmosis.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Buffalo, New York.  The Board notes that the 
veteran now currently resides in Florida.  

The RO considered the veteran's claim of service connection 
for histoplasmosis on a de novo basis after finding that new 
and material evidence had been received to reopen the 
veteran's claim.  The Board is under a legal duty in such a 
case to determine if new and material evidence was submitted, 
regardless of the RO's actions.  Jackson v. Principi, 265 F. 
3d 1366 (Fed. Cir. 2001).

The reopened claim for service connection is remanded to the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The RO denied service connection for histoplasmosis in 
February and April 1969.  The veteran was notified of these 
decisions the same month they were made and did not appeal.  
Thus, the decisions became final.

2.  Evidence received since the denial of service connection 
for histoplasmosis in February and April 1969 raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February and April 1969 rating decisions denying 
service connection for histoplasmosis are final. 38 U.S.C.A. 
§ 7105 (c) (West 2002).

2.  Evidence received since the February and April 1969 
rating determinations is new and material and the veteran's 
claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision, 
further assistance is unnecessary to aid the veteran in 
substantiating the element of his claim decided in this 
appeal.  

A claimant generally has one year from the date of notice of 
an adverse RO decision in which to submit a notice of 
disagreement.  38 U.S.C.A. § 7105(b)(1) (West 2002).  If a 
notice of disagreement is not received within one year of the 
decision, the decision becomes final.  38 U.S.C.A. § 7105(c) 
(West 2002).

Final VA decisions can be reopened if new and material 
evidence is received.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2006). 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A review of the record reveals that the RO denied service 
connection for histoplasmosis in February and April 1969 
rating determinations.  The veteran was notified of these 
decisions in the same month that they were made, but did not 
submit a notice of disagreement within one year.  Thus, the 
decisions became final.

Evidence before the RO at the tine of its February 1969 
denial included the veteran's service medical records and a 
December 1968 statement from his private physician, J. Kelly, 
M.D.  In his statement, Dr. Kelly noted that a skin test for 
fungus performed on the veteran in April 1968 was positive.  
He stated that the findings may be due to past infection with 
a fungus infection.  

In denying service connection for histoplasmosis, the RO 
noted that the induction examination reported weakness of the 
left biceps and the veteran was accepted for limited military 
service by reason of the moderate weakness in the left arm.  
The RO further observed that during service, the veteran was 
seen in September 1964 for a rash around the pubic area.  The 
RO noted that there were no further findings or pathology and 
at the time of discharge all systems were essentially within 
normal limits.  The RO also noted the statement from the 
veteran's private physician that a skin test for fungus was 
positive in April 1968.  The RO observed that the veteran had 
claimed no other treatment since discharge from service.  The 
RO denied service connection for histoplasmosis as not 
incurred in or aggravated by service.  

In a statement received in March 1968, Dr. Kelly reported 
that the veteran was examined in his office in December 1968 
for an acute respiratory tract infection.  He noted that the 
impression of an x-ray taken on December 15, 1968, was that 
there was a mild increase in the markings in the bases but 
the calcification appeared to remain the same.  He stated 
that the veteran was examined on January 4, 1969, with no 
complaints.  

In an April 1969 rating determination, the RO, after 
reviewing the report from Dr. Kelly, continued the previous 
denial.  

Evidence received subsequent to the February and April 1969 
rating determinations includes treatment records and several 
reports from the veteran's private physicians.  

In an August 2004 statement, the veteran's private physician, 
S. Nagel, M.D., indicated that the veteran had been a patient 
of hers since 1989.  She noted that the veteran suffered with 
severe COPD.  She observed that a chest X-ray had revealed 
scarring and granulomatous disease.  She opined that the 
veteran's "pulmonary disease could be related to 
Histoplasmosis which he may have contracted during his time 
in service between 1943 and 1945, and his 27 year smoking 
history."

In a September 2004 letter, the veteran's private physician, 
N. Chaudhry, M.D., indicated that the veteran had been under 
his care for two decades or longer.  He noted that the 
veteran suffered from several medical problems, including 
severe chronic obstructive pulmonary disease with a strong 
asthmatic component.  He further observed that the veteran's 
chest X-rays showed scarring, hyperinflation, and 
granulomatous disease.  Dr. Chaudhry stated that the 
veteran's "pulmonary disease could be related to 
histoplasmosis, which he may have contracted during his time 
in the service between 1943 and 1945 and his long smoking 
history."

The previous denial was based on the absence of a nexus 
between histoplasmosis and the veteran's period of service.  
The newly added evidence includes statements from two private 
physicians indicating that the veteran's current pulmonary 
disease could be related to histoplasmosis contracted during 
his period of active service.

This evidence relates to previously unestablished elements of 
the claim-a current disability and a link between the current 
disability and service.  38 C.F.R. § 3.156(a).  Therefore, 
the veteran's claim for histoplasmosis is reopened.


ORDER

New and material evidence has been received to reopen the 
veteran's claim of service connection for histoplasmosis.  To 
this extent, the appeal is granted.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

As just discussed, the veteran has provided competent 
evidence as to a current disorder and a possible link between 
service and histoplasmosis.  This is sufficient to trigger 
VA's duty to provide an examination.  An examination is 
needed because the private medical opinions are equivocal and 
provide no rationale for the conclusion that histoplasmosis 
may have been incurred in service.

The private physicians reported pertinent treatment.  VA has 
a duty to obtain records of medical treatment reported in 
letters from private physicians.  Massey v. Brown, 7 Vet App 
204 (1994).

Accordingly, this case is REMANDED for the following:  

1.  Take the necessary steps to obtain 
records of the veteran's treatment for 
histoplasmosis and a pulmonary disability 
from Nasar Chaudhry, M.D., and Shirley A. 
Nagel, M.D..

2.The veteran should be scheduled for a 
VA pulmonary examination to determine if 
he currently has histoplasmosis or 
residuals thereof.  The examiner should 
review the claims folder and note such 
review in the examination report or in an 
addendum.

The examiner should answer the following 
questions:  Is it at least as likely as 
not (50 percent probability or greater) 
that the veteran incurred histoplasmosis 
during active service?  If so, is it as 
likely as not that the veteran has any 
current disease or disability, including 
pulmonary disease, that is related in 
whole or part to histoplasmosis?  The 
examiner should provide a rationale for 
the opinions.

2.  After completion of the above, 
readjudicate the claim.  If the claim is 
not fully granted, issue a supplemental 
statement of the case before returning 
the case to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


